IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-41091
                         Conference Calendar



RONALD J. HOLLEMAN,

                                             Plaintiff-Appellant,

versus

WAYNE SCOTT; MILTON BROCK,
Assistant Warden; ALFRED JANICEK,
Field Major; LLOYD J. ASCHBERGER,
Physician Assistant, Estelle
Regional Medical Facility;
JAMES WARREN, Captain,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:96-CV-32
                       --------------------

                           August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ronald J. Holleman, Texas prisoner No. 297567, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 prisoner civil

rights claim after remand; the case was dismissed for lack of

exhaustion.    Holleman’s outstanding motions are DENIED AS MOOT.

This court, if necessary, must sua sponte examine the basis of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41091
                                -2-

its jurisdiction.   Williams v. Chater, 87 F.3d 702, 704 (5th Cir.



1996); Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).    The

only notice of appeal filed by Holleman was filed prior to final

judgment and prior to the announcement of a final decision.   Such

premature notice is insufficient to invoke appellate

jurisdiction.   See FirsTier Mortgage Co. v. Investors Mortgage

Ins. Co., 498 U.S. 269, 252-53 (1991); United States v. Cooper,

135 F.3d 960, 963 (5th Cir. 1998).

     APPEAL DISMISSED FOR LACK OF JURISDICTION; ALL OUTSTANDING

MOTIONS DENIED AS MOOT.